Citation Nr: 1703241	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from December 1965 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013 and October 2014, the Board remanded the claim for additional development.  In August 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in November 2016.  


FINDINGS OF FACT

1.  Left ear hearing loss had its onset during service.  

2.  Right ear hearing loss was noted upon entry into service.

3.  Right ear hearing loss underwent an increase in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 

2.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hearing loss in his right ear pre-existed service and was aggravated by service.  The Veteran contended that his left ear hearing loss was secondary to his service in Vietnam.  Specifically, he contends that as a radio operator in service, he was exposed to loud noise. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The evidence confirms that the Veteran was exposed to in-service acoustic trauma and that he is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Right ear hearing loss was noted at entry into service.  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board acknowledges that the January 2014 and November 2014 VA examiners provided negative nexus opinions.  Regarding the right ear hearing loss, the examiners determined the right ear hearing loss pre-existed service and was not aggravated by in-service noise exposure.  The examiners determined the left ear hearing loss was not caused by or a result of service.  However, the Board finds the examiners' opinions to be inadequate as they were based, in part, on no evidence or complaints of hearing loss at separation from service.  Contrary to the examiners' understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiners did not address the Veteran's February 2014 statement that his right ear hearing loss was aggravated due to the hazardous noise exposure that he was subjected to during service.

In August 2016, the Board requested a VHA opinion from an otolaryngologist.  In a November 2016 statement, the VHA otolaryngologist opined that the Veteran's left ear hearing loss at least as likely as not began during the Veteran's military service.  This opinion contains a clear conclusion that cites to the record and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the November 2016 VHA opinion to be the most probative evidence of record.  As such, the Board finds that service connection is warranted for left ear hearing loss.

In regard to the right ear, the November 2016 VHA opinion determined that in 2014, the hearing loss in the left ear was worse than the hearing in the right ear and based on this limited data he could only conclude that the events of the Veteran's time in the military did not result in an increase in the underlying disability.  However, in a February 2014 statement, the Veteran contended that his right ear hearing loss preexisted service and was aggravated due to the hazardous noise exposure that he was subjected to during service.  No audiogram was performed at separation from service.  The Board finds the Veteran's account of his hearing loss symptoms to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the January 2014 and November 2014 VA examinations show an increase in the Veteran's right ear hearing loss since his entrance into service.  The presumption of aggravation only requires evidence of an actual worsening of a pre-existing condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  The presumption of aggravation has not been rebutted and therefore, service connection is warranted for right ear hearing loss.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


